Order, Supreme Court, New York County (Emily Goodman, J.), entered September 17, 1999, which, to the extent appealed from, enjoined the defendant corporate general partner and its employees from paying legal fees related to the defense of this action out of the assets of the restaurant operated by the limited partnership, and directed defendants to reimburse the restaurant for legal fees previously paid, unanimously reversed, on the law, without costs, and plaintiffs motion to enjoin payment of legal fees and to require defendants to reimburse fees paid thus far denied.
The motion court erred in granting plaintiffs motion since the limited partnership agreement specifically provides for *171defendants’ indemnification, including attorneys’ fees that may be “paid as incurred,” barring fraud, willful misconduct or unless such indemnification is prohibited by law. Plaintiffs unsubstantiated allegations of fraud and misconduct are insufficient to bar indemnification pursuant to this provision. Concur — Sullivan, P. J., Williams, Tom, Saxe and Friedman, JJ.